Citation Nr: 0419206	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the February 2003 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for post-traumatic stress disorder (PTSD), which the RO 
had previously denied in October 1999.  The veteran was 
notified of that decision in a letter dated October 4, 1999.  
On October 6, 2000, the RO received a letter from the veteran 
sent as a notice of disagreement (NOD) with the October 4, 
1999, decision.  The RO declined to accept this is as a valid 
NOD, notifying the veteran that the appeal period had expired 
October 4, 2000, one year after the rating decision.  
However, VA regulations provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time", which 
includes a notice of disagreement or substantive appeal, was 
mailed 5 days prior to the actual receipt of the document by 
the RO, excluding Saturdays, Sundays, and legal holidays.  38 
C.F.R. §§ 20.305(a), 20.306 (2003).  There is no postmark 
evidence of record.  As such, given this 5-day rule, the 
veteran's NOD is considered timely received and there is no 
finality to the October 1999 decision of the RO.  See 38 
U.S.C.A. 7105(c) (West 2002); 38 C.F.R. 20.1103 (2003).  The 
claim has remained open.  Therefore the issue is not whether 
new and material evidence has been submitted to reopen the 
claim, but entitlement to service connection for PTSD on the 
merits.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  The RO 
attempted to comply with this new law in a December 2002 
letter to the veteran; however, this letter told him that to 
reopen his claim he would have to submit new and material 
evidence.  Having determined that the issue is service 
connection for PTSD, VA must ensure full compliance with the 
VCAA in the veteran's claim on the merits.  In this regard, 
the Board notes that in his December 2003 personal hearing, 
the veteran testified that he had been receiving benefits 
from the Social Security Administration (SSA) since he began 
receiving treatment at the local mental health clinic almost 
2 years ago.  SSA should be contacted to determine if the 
veteran is in receipt of disability pension.  If so, the 
determination and any medical records relied on in making 
that determination should be obtained and added to the claims 
file.  

The veteran also indicated treatment at the VA Medical Center 
in Asheville, North Carolina.  Although he indicated in his 
hearing that this was mostly for medical reasons, a notation 
in his Cherokee County Mental Health treatment records shows 
that he was seeing the VA doctors in Asheville, and they were 
supplying him with Risperdal, an antipsychotic drug.  He also 
indicated initial treatment at the VA Hospital in Durham, 
North Carolina, although it is unclear whether he received 
any treatment there for a psychiatric disorder.  As such, 
these VA records may be relevant to the veteran's claim for 
service connection for PTSD and should be obtained.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for this reason.

In his personal hearing, the veteran also indicated that he 
was receiving treatment through what appear to be offices of 
the South Carolina Department of Mental Health.  The most 
recent records from this agency date to November 2002, a year 
prior to the date of his hearing.  All records of his 
psychiatric treatment dating from November 2002 to the 
present should be requested.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with recent 
decisions of the United States Court of 
Appeals for Veterans Claims, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.  See 
38 C.F.R. § 3.159(b)(1).  

2.  Contact the Social Security 
Administration to determine if the 
veteran is in receipt of disability 
payments.  If so, the determination and 
the medical records relied on in making 
that determination should be obtained and 
added to the claims file.  

3.  Obtain all records of the veteran's 
psychiatric treatment at the VA Medical 
Center in Ashville, North Carolina, as 
well as any record of the veteran's 
psychiatric treatment at the VA Medical 
Center in Durham, North Carolina.  

4.  With the veteran's cooperation and 
after obtaining any necessary release, 
request all records of the veteran's 
psychiatric treatment on file with the 
South Carolina Department of Mental 
Health dating from November 2002 to the 
present.

5.  After completing any other 
development deemed necessary, such as any 
applicable stressor development, 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, since the 
June 2003 Statement of the Case (SOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


